Title: From George Washington to Samuel Huntington, 6 November 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          Head Quarters West-point 6th Novr 1779.
        
        I have been duly honored with your Excellency’s favor of the 17th, and that of the 29th of last month. The memorial of the officers Steddiford and Becker, shall have due consideration.
        
        The repeated approbation of Congress, in their act of the 27th Ulto, cannot but give me the most sensible pleasure.
        Since Governor Clinton’s letter, which I inclosed your Ex[c]ellency in mine of the 30th of Octbr I have received no further advice on the subject; and am therefore induced to believe that the alarm from the Indians was premature. I have the honor to be with the greatest respect, Your Excellency’s most obt servt
        
          Go: Washington
        
        
          P.S. I inclose a new York paper of the 26 Ulto.
        
      